TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00680-CR




Alonzo Moses Botello, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 7964, HONORABLE JOE CARROLL, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Alonzo Moses Botello’s court-appointed attorney filed a brief concluding
that the appeal is frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Botello received a copy of counsel’s
brief and was advised of his right to examine the appellate record and to file a pro se brief.  Botello
filed a written response with this Court on June 6, 2008, which we have considered as a pro se brief. 
   
                        We have reviewed the record, counsel’s brief, and Botello’s written response and we
agree that the appeal is frivolous and without merit.  We find nothing in the record that might
arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). 
Counsel’s motion to withdraw is granted.
                        The judgment of conviction is affirmed.
 
                                                                        ___________________________________________                                                                        Diane M. Henson, Justice
Before Justices Patterson, Puryear and Henson
Affirmed
Filed:   July 2, 2008
Do Not Publish